Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
2.	Claims 3 and 15-17 are canceled. Claims 1-2, 4-14 and 18 are currently pending. Claims 5-10 and 18 were withdrawn without traverse (filed 6/11/18) from consideration. Claims 1-2, 4-14 and 18 are the subject matter of the instant Office action.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Grace E. Kim on April 27, 2021 and April 30, 2021.

The application has been amended as follows: 
In the claims:
Claim 5 (Currently amended): An isolated polynucleotide molecule comprising a the heavy-chain fragment of the anti-human NGF antibody Fab fragment of claim 1, consisting of the amino acid sequence of SEQ ID NO: 5, and a polynucleotide encoding the light-chain of the anti-human NGF antibody Fab fragment of claim 1, consisting of the amino acid sequence of SEQ ID NO: 8.

Claim 6 (Currently amended): An expression vector selected from the group consisting of (a) and (b): 
(a) an expression vector comprising a polynucleotide the heavy-chain fragment of the anti-human NGF antibody Fab fragment of claim 1, consisting of the amino acid sequence of SEQ ID NO: 5, and a polynucleotide the light-chain of the anti-human NGF antibody Fab fragment of claim 1, consisting of the amino acid sequence of SEQ ID NO: 8; and 
(b) an expression vector comprising a polynucleotide the heavy-chain fragment of the anti-human NGF antibody Fab fragment of claim 1, consisting of the amino acid sequence of SEQ ID NO: 5, and an expression vector comprising a polynucleotide encoding the light-chain of the anti-human NGF antibody Fab fragment of claim 1, consisting of the amino acid sequence of SEQ ID NO: 8.

Claim 7 (Currently amended): An isolated host cell transformed with the expression vector according to claim 6.

Claim 8 (Currently amended): The host cell according to claim 7, wherein the host cell is selected from the group consisting of (a) and (b): 
the host cell transformed with the expression vector comprising the polynucleotide of the anti-human NGF antibody Fab fragment, consisting of the amino acid sequence of SEQ ID NO: 5, and the polynucleotide the light-chain of the anti-human NGF antibody Fab fragment, consisting of the amino acid sequence of SEQ ID NO: 8; and
(b) the host cellof the anti-human NGF antibody Fab fragment, consisting of the amino acid sequence of SEQ ID NO: 5, and with an expression vector comprising the polynucleotide of the anti-human NGF antibody Fab fragment consisting of the amino acid sequence of SEQ ID NO: 8.

Claim 9 (Currently Amended): A method for producing an anti-human NGF antibody Fab fragment, comprising culturing the host cell according to claim 8 to express the anti-human NGF antibody Fab fragment, and thereby producing and isolating the anti-human NGF antibody Fab fragment.

Claim 10 (Currently amended): An anti-human NGF antibody Fab fragment produced by the method according to claim 9.

wherein the pharmaceutical composition is for local administration and related to NGF.

Claim 13 (Currently amended): A pharmaceutical composition, comprising: 
(a) the anti-human NGF antibody Fab fragment according to claim 1;
(b) the anti-human NGF antibody lab fragment comprising a heavy-chain fragment consisting of the amino acid sequence of SEQ ID NO: 5, where a glutamine at amino acid position 1 of SEQ ID NO: 5 is modified to a pyroglutamic acid, and a light-chain fragment consisting of the amino acid sequence of SEQ ID NO: 8 according to claim 1; and 
(c) a pharmaceutically acceptable carrier.

Claim 14 (Currently amended): The pharmaceutical composition according to claim 13, wherein the pharmaceutical composition is for local administration and related to NGF.

Claim 18 (Currently amended): A method for treating postoperative pain related to NGF, comprising locally administering an effective amount of the anti-human NG antibody Fab fragment according to claim 1 to a subject in need thereof, thereby alleviating the postoperative pain related to NGF.

Claim 19 (New): The host cell according to claim 8, wherein the host cell is transformed with the expression vector comprising the polynucleotide encoding the heavy-chain fragment consisting of the amino acid sequence of SEQ ID NO: 5, and the expression vector comprising the polynucleotide encoding the light-chain consisting of the amino acid sequence of SEQ ID NO: 8.

Rejoinder
4.	Claims 1-2, 4, 11-14 and 19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-10 and 18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/9/18 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

5.	Claims 1-2, 4-14 and 18-19 are allowed.  Claims 4, 11-14, 5-8, 19, 9-10 and 18 were renumbered as claims 3-15 respectively.


Reasons for Allowance

7.	The following is an examiner's statement of reasons for allowance: Claims 1-2, 4-14 and 18-19 are allowed on the basis of one or some of a number of arguments and/or affidavits presented, and a statement is necessary to identify which of these were persuasive: the local concentration of the claimed anti-human NGF Fab fragment was 800 times higher than anti-NGF Fab’-10PEG fragment taught by Kamohara (US8986952 or WO2013022083) after administration for 24hr, which is unexpected, and PG110, a humanized anti-NGF antibody aD11 disclosed by Covaceuszach (2012 or US8355523), is an IgG-type full length anti-NGF antibody, which set forth a specific argument commensurate in scope with the claim limitation upon which allowance is based.
	The anti-human NGF Fab’ fragment disclosed by Kamohara (US8986952 or WO2013022083) comprises a heavy chain fragment comprising a heavy chain variable region consisting of the amino acid sequence of SEQ ID NO:6 and a light chain comprising a light chain variable region consisting of the amino acid sequence SEQ ID NO:4. While Kamohara teaches inserting a stop codon at position 226 corresponding to position 230 of SEQ ID NO:8/10 to generate an anti-human NGF Fab’ fragment ([0074]-[0076], example 11), the HC fragment of the claimed anti-human NGF Fab fragment consists of 225 amino acid residues whereas 230 amino acid residues for the HC fragment of the anti-human NGF Fab’ fragment taught by Kamohara. While Nelson and consisting of a heavy chain fragment consisting of the amino acid sequence of SEQ ID NO:5 or SEQ ID NO:5 with a pyroglutamic acid at position 1 (i.e. 225 amino acid residues) and a light chain fragment consisting of SEQ ID NO:8 provides unexpected results as compared to the anti-human NGF Fab’ fragment taught by Kamohara in view of Dr. Tanaka’s declaration filed 7/5/19 (paragraphs 25-26) .
   

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Chang-Yu Wang
June 14, 2021



/CHANG-YU WANG/Primary Examiner, Art Unit 1649